


Exhibit 10.13

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”) is made and entered into as of the 24th
day of February,  2009  between Cache, Inc., a Florida corporation, having its
principal place of business at 1440 Broadway, New York, New York 10036 (“Cache”
or the “Company”), and Thomas E. Reinckens (“Reinckens” or “Executive”).

 

WHEREAS, the Company wishes to continue the employment of Reinckens as Chairman
of the Board, President and Chief Executive Officer (“CEO”) and Reinckens wishes
to continue such employment on the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, the parties hereto each intending to be legally bound, agree as follows:

 

1.0                               Employment

 

Cache hereby employs Reinckens as CEO and Reinckens hereby accepts such
employment.  This Agreement shall commence on February 24, 2009 for a term of 3
years expiring on February 23, 2012 (the “Expiration Date”), subject to
termination as hereinafter provided.

 

2.0                               Duties and Responsibilities

 

2.1                                 During Executive’s employment, Executive
shall perform all duties and accept all responsibilities as may be assigned from
time to time by the Board of Directors of Cache (the “Board”) and that are
consistent with the duties and responsibilities of a CEO.

 

2.2                                 Executive agrees that he will diligently
devote his entire business skill, time and effort to the performance of his
duties on behalf of Cache.  Executive agrees that he will not, alone or as a
member of a partnership or as an officer,

 

--------------------------------------------------------------------------------


 

director, employee or agent of any other person, firm or business organization,
engage in any other business activities or pursuits requiring his personal
services that might conflict with his duties hereunder.

 

2.3                                 Executive represents and warrants that he is
not subject or party to any employment agreement, non-competition covenant,
non-disclosure agreement or other agreement, covenant, understanding or
restriction that would prohibit Executive from executing this Agreement and
performing fully his duties and responsibilities hereunder, or which would in
any manner, directly or indirectly, limit or affect the duties and
responsibilities which may now or in the future be assigned to Executive by
Cache.

 

2.4                                 Executive agrees that at all times he will
strictly adhere to and perform all his duties in accordance with applicable
laws, rules and regulations, and in accordance with policies and procedures of
Cache that are in effect from time to time.

 

3.0                               Compensation and Benefits

 

3.1                                 Salary.   During the initial year of
Executive’s employment under this Agreement (February 24, 2009 through
February 23, 2010), Cache shall pay Executive an annual base salary of $600,000,
less withholdings and other applicable payroll deductions as required by law,
payable in equal installments at such times as Cache customarily pays its other
senior executive officers, but no less often than monthly.  During the term of
this Agreement, the Compensation Committee of the Board will review the
Executive’s base salary on an annual basis and make adjustments thereto subject
to the performance of the Executive, the operating results of the Company, the
competitive compensation landscape and such other factors as are determined to
be relevant by the Compensation Committee.  Such reviews will be completed prior
to February 1 of the applicable year and any adjustment (if any) will be
effective as of February 1 of such year.  In addition to base salary, the
Executive will be eligible to participate in performance based incentive bonus
plans for senior executive officers as approved by the Compensation Committee of
the Board, as and to the extent provided for in Sections 3.2 and 3.4 below.

 

Any compensation increase pursuant to this Section 3.1 shall become a permanent
part of Executive’s annual base salary.  Executive may, in his sole discretion,
agree to receive a reduced annual base salary on a temporary or permanent
basis.  To the extent the reduction is temporary, at such time as the reduction
ceases to be in effect, Executive’s annual base salary shall revert to the
annual base salary in effect immediately prior to the reduction.

 

--------------------------------------------------------------------------------


 

3.2                                 Benefits.   Executive will be eligible to
receive the health care and other benefits that Cache makes available to its
senior executive officers including term life insurance equal to three times the
Executive’s annual salary, provided that Executive meets the eligibility
requirements for such plans or programs.  In addition, Executive will continue
to be eligible to participate in Cache’s stock option plans and will be eligible
to participate in any other executive bonus or incentive plan established by
Cache, in each case in accordance with the terms of those plans, and nothing in
this Agreement is intended to modify or discontinue Executive’s participation in
any plan in which he participates as of the date of this Agreement.

 

3.3                                 Business Expenses.   Executive shall be
reimbursed for the reasonable business expenses incurred on Cache’s behalf in
connection with the performance of his services hereunder upon presentation of
an itemized account and written proof of such expenses, in accordance with the
policies established by Cache.

 

3.4                                 Bonus.   The Executive shall be entitled to
such performance based bonuses as the Compensation Committee of the Board may
from time to time determine in its discretion (“Bonuses”).

 

3.5                                 Repayment of Bonuses.   If the audited
annual financial statements of Cache in respect of any year during the term of
this Agreement are subsequently restated due to a material error or fraud that,
in either such case, results in a material restatement of such financial
statements, if so requested by the Board, Executive shall repay to the Company
all or part of any Bonus received in respect of such year.

 

4.0                               Termination Without Compensation

 

4.1                                 Mutual Agreement.   Executive’s employment,
and the parties’ respective obligations hereunder, may be terminated by mutual
written agreement, with at least 30 days prior written notice of the termination
date agreed to by the parties.

 

4.2                                 Resignation.   Executive shall submit
written notice of his resignation at least 60 days prior to a specified
termination date.

 

4.3                                 Partial/Total Disability.   If Executive is
unable to perform his duties and responsibilities to the full extent required
hereunder, either with or without reasonable accommodation, by reason of
physical or psychiatric illness, injury or incapacity

 

--------------------------------------------------------------------------------


 

for six (6) continuous months or nine (9) months in a twelve (12) month period,
Cache may terminate Executive’s employment by written notice of the termination
date and Cache shall have no further liability or obligation to Executive
hereunder, except for any unpaid salary and benefits accrued to the date of
termination.  During any period of disability, Executive will receive his salary
in effect at the time of disability, less any amounts received as disability
benefits through any applicable disability program, Cache benefit plan or the
Social Security Administration.  In the event of any dispute under this
Section 4.3, Executive shall submit to a physical and/or psychiatric examination
by a licensed physician mutually satisfactory to Cache and the Executive.  The
cost of such examination will be paid by Cache and the findings of such
physician shall be determinative.

 

4.4                                 Death.   If Executive dies, this Agreement
shall terminate and thereafter Cache shall not have any further liability or
obligation to Executive, his executors, administrators, heirs, assigns or any
other person claiming under or through him, except for unpaid salary and
benefits accrued to the date of his death.

 

4.5                                 Cause.   Cache may at any time terminate
Executive’s employment for “cause” and thereafter Cache shall have no further
liability or obligation to Executive.  For purposes of this Agreement, “cause”
shall mean (a) Executive’s conviction, guilty plea or plea of nolo contendere
with respect to (i) any felony or (ii) any misdemeanor involving fraud, theft,
dishonesty, wrongful taking of property, embezzlement, bribery, forgery or
extortion; (b) Executive’s failure (other than by reason of illness, injury or
incapacity) to perform or fulfill any of Executive’s material duties,
responsibilities or obligations; (c) Executive’s material neglect of Cache’s
business (other than by reason of illness, injury or incapacity);
(d) Executive’s fraudulent, unlawful, grossly negligent or willful misconduct in
connection with Executive’s duties; (e) Executive’s material breach of this
Agreement or any material policy or procedure of Cache; or (f) misappropriation
of funds by Executive.

 

4.6                                 Further Obligations.   In the event that
Executive’s employment is terminated for any of the reasons set forth in this
Section 4 (a “Termination without Compensation”), Cache will have no further
liability or obligation to Executive, except for any unpaid salary or benefits
accrued as of the date of termination.

 

5.0                               Termination With Compensation

 

5.1                                 At any time prior to a “Change of Ownership
or Control” of Cache (as defined herein), Cache shall have the right to
terminate Executive’s employment at any time without cause by giving Executive
30 days’ notice of the termination date.  In

 

--------------------------------------------------------------------------------


 

the event that Executive’s employment is terminated pursuant to this
Section 5.1, Cache shall continue to pay Executive the salary then in effect for
the balance of the term of this Agreement, less withholdings and other
applicable payroll deductions as required by law, in accordance with Cache’s
normal pay cycle.  However, Executive shall not be entitled to any compensation
under this Section 5.1 unless Executive executes and delivers to Cache after
notice of termination a general release acceptable to Cache by which Executive
releases Cache from any obligations and liabilities of any type whatsoever,
except for Cache’s obligation to provide the salary specified herein.  The
parties acknowledge that the salary to be provided under this Section 5.1 is in
consideration for the above-referenced release.  Upon any termination under this
Section 5.1, Cache shall have no further obligation to Executive, his executor,
administrators, heirs, assigns or any other persons claiming under or through
him other than to pay to Executive the salary specified in this Section 5.1 in
exchange for the above-referenced release.  Executive agrees that any
compensation he is to receive pursuant to this Section 5.1 shall be reduced by
any compensation Executive receives in connection with any employment position
Executive assumes subsequent to his termination date.  Executive further agrees
that, immediately upon his acceptance of any such employment position, he will
notify Cache, in writing, of his employment position and the compensation
associated with that position so that Cache may reduce the payments to be made
to Executive, in accordance with this Section 5.1.

 

5.2                                 (a)  If, during Executive’s employment with
Cache, there is a “Change of Ownership or Control” of Cache, Cache may terminate
Executive’s employment by providing written notice at least 30 days prior to the
termination date.  Upon the occurrence of a Change of Ownership or Control
followed at any time during the term of this Agreement by the termination of
Executive’s employment, other than for Partial/Total Disability, Death or Cause,
as defined, respectively, in Sections 4.3, 4.4 and 4.5 of this Agreement, the
provisions of Section 5.2(b) of this Agreement shall apply.  In addition, at any
time following a Change of Ownership or Control, Executive shall have the right
to elect to voluntarily terminate his employment by providing written notice at
least 60 days prior to the termination date.  In the event that Executive
resigns during a window period, which shall be the period beginning 90 days
after the Effective Date of a Change of Ownership or Control and ending one
hundred eighty (180) days after the Effective Date of a Change of Ownership or
Control, the provisions of Section 5.2(b) shall then apply.  All other
resignations are governed by Section 4.2 of this Agreement.

 

(b)                                 In the event that Executive’s employment is
terminated following a Change of Ownership or Control, or in the event that
Executive resigns his position during the window period following a Change of
Ownership or Control as set forth in Section 5.2(b), Executive shall receive a
one time payment equal to 24 months of Executive’s then in effect base salary,
less withholdings and other applicable payroll deductions as required by law.
 However, Executive shall not be entitled to any

 

--------------------------------------------------------------------------------


 

compensation under this Section 5.2 unless Executive executes and delivers to
Cache after notice of termination or notice of resignation, whichever is
applicable, a general release in form acceptable to Cache by which Executive
releases Cache from any obligations and liabilities of any type whatsoever,
except for Cache’s obligation to provide the salary specified herein.  The
parties acknowledge that the salary to be provided under this Section 5.2 is in
consideration for the above-referenced release.  Upon any termination under this
Section 5.2, Cache shall have no further obligation to Executive, his executor,
administrators, heirs, assigns or any other persons claiming under or through
him other than to pay to Executive the salary specified in this Section 5.2 in
exchange for the above-referenced release.

 

(c) Subject to the last sentence of this paragraph, for purposes of this
Section 5.2, “Change of Ownership or Control” shall mean the occurrence of one
or more of the following three events:  (i) any person becomes a beneficial
owner (as such term is defined in Rule 13d-3 promulgated under the Securities
Exchange Act of 1934, as amended) directly or indirectly of securities
representing more than 50% of the total number of votes that may be cast for the
election of directors of Cache; (ii)  within two years after a merger,
consolidation, liquidation or sale of assets involving Cache, or a contested
election of a Cache director, or any combination of the foregoing, the
individuals who were directors of Cache immediately prior thereto shall cease to
constitute a majority of the Board of Directors; or (iii) within two years after
a tender offer or exchange offer for voting securities of Cache, the individuals
who were directors of Cache immediately prior thereto shall cease to constitute
a majority of the Board of Directors. Notwithstanding anything to the contrary
herein, (x) the acquisition of securities of Cache by Andrew M. Saul, any spouse
or lineal descendant of Andrew M. Saul, any trust for the benefit of such
persons, or any affiliate or associate of Andrew M. Saul or any such persons
(individually and collectively, the “Saul Group”) or (y) a change in the
composition of the Board of Directors following a merger, consolidation,
liquidation, sale of assets, tender offer or exchange offer after which members
of the Saul Group shall individually or collectively own in the aggregate,
directly or indirectly, securities representing more than 50% of the total
number of votes that may be cast for the election of directors of Cache, shall
not constitute a Change of Ownership or Control.

 

5.3                                 In the event that Executive dies during the
payment continuation period referred to in Section 5.1, Cache will have no
further liability or obligation to Executive, his executor, administrators,
heirs, assigns or any other persons claiming under or through him as of the date
of Executive’s death.

 

--------------------------------------------------------------------------------


 

6.0                               Return of Property

 

Immediately upon termination of Executive’s employment, Executive shall deliver
to Cache all copies of data and information in any way associated with Cache or
the performance of Executive’s duties including, but not limited to, all
Confidential Information (as defined in Section 7.1), documents, correspondence,
notebooks, reports, computer programs, and all other materials and copies
thereof (including computer discs and other electronic media) relating in any
way to the business of Cache.  Immediately upon termination of Executive’s
employment, Executive shall deliver to Cache all tangible property belonging or
licensed to Cache, including, without limitation cell phones, facsimile
machines, computers, pagers, and credit cards.

 

7.0                               Confidentiality; Non-Compete

 

7.1                                 Confidentiality and Nondisclosure of
Information.  During Executive’s tenure with Cache, he has had and will have
access to information relating to the business of Cache, including writings,
equipment, processes, drawings, reports, manuals, invention records, financial
information, business plans, customer lists, the identity of or other facts
relating to prospective customers, inventory lists, arrangements with suppliers
and customers, computer programs, or other material embodying trade secrets,
customer or product information or technical or business information of Cache 
(all of which, excluding information and materials which are or become generally
available to the public other than as a result of disclosure by Executive or his
representatives, hereinafter are referred to as “Confidential Information”). 
Executive acknowledges that the Confidential Information constitutes a valuable,
special and unique asset of Cache as to which Cache has the right to retain and
hereby does retain all of its proprietary interests.  However, access to and
knowledge of the Confidential Information is essential to the performance of
Executive’s duties.  In recognition of this fact, Executive agrees that he will
not, during or after his employment with Cache, disclose any of the Confidential
Information to any person, firm, corporation, association or other entity for
any reason or purpose whatsoever (except as necessary in the performance of his
duties during his employment with Cache) or make use of any of the Confidential
Information for his purposes or those of another.  In the event Executive is
required or requested by legal process to disclose any of the Confidential
Information, Executive shall provide Cache with prompt written notice of such
requirement or request so that Cache may, at its own expense, seek an
appropriate protective order or waive compliance with the provisions of this
Section 7.1 to the extent required to comply with the request or order.  If a
protective order is not obtained and/or if reasonable proof thereof is not given
by Cache to Executive by written notice and received by Executive no later than
one (1) business day preceding the

 

--------------------------------------------------------------------------------


 

date on which such disclosure is required, Executive may disclose all or a
portion of the Confidential Information to the extent required by the Court or
permitted by the waiver, or both.

 

7.2                                 Non-compete.  Executive hereby covenants and
agrees that, during the term of his employment as set forth in this Agreement
and either for one (1) year following Termination without Compensation, or
during the period Executive receives compensation pursuant to Section 5.1,
Executive will not, directly or indirectly, engage in competition with Cache. 
The word “competition” as used herein shall mean (a) an engagement as
independent contractor or employee, or other arrangement with any Restricted
Entity (hereinafter defined) pursuant to which Executive renders any services
to, or directly or indirectly owns, any Restricted Entity; provided, however,
that ownership by Executive of in the aggregate less than five (5%) percent of
the outstanding shares of capital stock of a corporation with a class of equity
securities held of record by more than five hundred (500) persons entitled to
vote for the election of directors shall not be deemed to constitute
“competition.”  For purposes of this Agreement, a “Restricted Entity” shall mean
any entity which operates specialty clothing retail stores on a national basis
(i.e., in more than 10 states) with its principal place of business located in
any state in which Cache then has a retail store.

 

7.3                                 Non-Solicitation.  Executive hereby
covenants and agrees that he shall not, directly or indirectly, for himself or
on behalf of any other person, during the term hereof or for two (2) years
following termination of employment for any reason, solicit, take away, attempt
to take away, or otherwise interfere with the written agreements and/or existing
relationship of Cache with any of its employees, agents or independent
contractors.

 

--------------------------------------------------------------------------------


 

8.0                               Cooperation by Executive

 

Executive agrees, during and after his employment with Cache, to cooperate with
Cache in any legal proceedings or with respect to any regulatory matters
relating to the period of Executive’s employment with Cache, provided that any
reasonable travel, room and board expenses which Executive incurs in rendering
such cooperation will be reimbursed by Cache.

 

9.0                               No Disparagement

 

9.1                                 Executive agrees, both during and after
Executive’s employment with Cache, not to publish or communicate any Disparaging
(as defined below) remarks, comments or statements regarding Cache or any of
Cache’s officers, or any member of Cache’s Board.

 

9.2                                 Cache agrees, both during and after
Executive’s employment with Cache, not to publish or communicate any Disparaging
remarks, comments or statements regarding Executive for any reason whatsoever.

 

9.3                                 “Disparaging” remarks, comments or
statements are those that impugn the character, honesty, integrity, morality,
business acumen, abilities or any aspect of the operations or business of the
individual or entity being disparaged.

 

10.0                        Survival/Injunctive Relief

 

10.1                           Executive acknowledges that damage to Cache from
Executive’s breach of this Agreement cannot be remedied solely by the recovery
of damages, and agrees that in the event of any breach or threatened breach of
any of the provisions of Sections 6, 7 and 9 of this Agreement, Cache may pursue
both injunctive relief and any and all other remedies available at law or in
equity for any such breach or threatened breach, including the recovery of
damages.

 

10.2                           The provisions of Sections 3.5, 6, 7, 8, 9, 10,
11 and 12 shall survive the termination of this Agreement, and of Executive’s
employment.

 

--------------------------------------------------------------------------------


 

11.0                        Assignability; Binding Effect

 

The terms and provisions of this Agreement shall be binding upon and inure to
the benefit of Cache and its successors and assigns.  This Agreement calls for
the provision of personal services and, accordingly, shall not be assignable by
Executive.

 

12.0                        Miscellaneous

 

12.1                           This Agreement supersedes all prior agreements
between the parties.  None of the terms of this Agreement shall be deemed to be
waived or modified, nor shall this Agreement be renewed, or extended, except by
an express agreement in writing, signed by Executive and the Chairman of the
Compensation Committee of Cache’s Board of Directors, or his or her designee. 
There are no representations, promises, warranties, covenants or undertakings,
other than those contained in this Agreement, which represents the entire
understanding of the parties.  The failure of a party hereto to enforce, or the
delay by a party hereto to enforce, any of its rights under this Agreement shall
not be construed as a waiver of any such party’s rights hereunder.  Paragraph
headings contained in this Agreement have been inserted for convenience of
reference only, are not to be considered a part of this Agreement and shall not
affect the interpretation of any provision hereof.  In the event any of the
provisions of this Agreement, or any portion thereof, shall be held to be
invalid or unenforceable, the validity and enforceability of the remaining
provisions hereof shall not be affected or impaired but shall remain in full
force and effect.  This Agreement shall be governed and construed in accordance
with the laws of the State of New York.  Any action brought in connection
herewith shall be brought in the federal or New York State courts sitting in the
City of New York, County of New York.

 

12.2                           Notices.  Any notices under this Agreement shall
be in writing and shall be given by personal delivery, facsimile, by certified
or registered letter, return receipt requested, or a nationally-recognized
overnight delivery service; and shall be deemed given when personally delivered,
upon actual receipt of the facsimile or certified or registered letter, or on
the business day next following delivery to a nationally-recognized overnight
delivery service at the addresses set forth below in this Agreement or to such
other address or addresses as either party shall have specified in writing to
the other party hereto.

 

--------------------------------------------------------------------------------


 

If to Cache:

 

Chairman, Compensation Committee

1440 Broadway

New York, NY 10018

 

If to Executive, to him at such address as he shall have provided to Cache.

 

 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement on the date first above written.

 

 

CACHE, INC.

 

 

By:

/s/ Arthur S. Mintz

 

/s/ Thomas E. Reinckens

 

Arthur S. Mintz

 

Thomas E. Reinckens

 

--------------------------------------------------------------------------------
